WE are convinced that we were mistaken in the Opiriion delivered in this case, in supposing that Martin would be entitled to only so much as the lot to which Hunt still bolds the legal title, should sell for more than would be sufficient to satisfy the two notes, of three thousand dollars each, held by Hunt upon Goleman. According to the principles pf the opinion, and which we still think are correct, the whole equity which Hunt has against Martin’s .judgment, consists of those two notes of three thousand dollars each, and if they should be satisfied by the sale of tile lot, it would follow, that Martin would be entitled to recover of him, the whole amount of his judgmen t.
Hunt,, therefore, will have a right to be relieved against the judgment, only to the extent that the proceeds of the sale of the lot shall fall short of satisfying the two notes of three thousand dollars each, with interest. and the costs of this suit.
The former decree of this court must, therefore, be set aside, and the cause must be remanded'to the circuit court, that it may direct a sale of the lot, and on the lot being sold, enter a final decree, enjoining the judgment at law for so much as the proceeds of the sale of the lot shall fall short of satisfying the two notes of three thousand dollars each, with interest and costs of suit.